DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 23-24, in the reply filed on 7/8/22 is acknowledged.
Claims 1-2, 5, 8-12, 16-17, 20-21, and 27-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brits, “Improving feeding efficiencies of black soldier fly larvae, Hermetia illucens (L., 1758) (Diptera: Stratiomyidae: Hermetiinae) through manipulation of feeding conditions for industrial mass rearing,” Dissertation, Stellenbosch University, 2017 (hereinafter “Brits”, cited on 10/20/20 IDS).
For claim 23, Brits teaches a method of storing or shipping black soldier fly larvae (the second embodiment includes a container containing Hermetia illucens larvae, black soldier fly larvae; pg. 49, second paragraph), comprising placing black soldier fly larvae between a layer of nutrient source and a layer of dry nutrient source in a container (the Hermetia illucens larvae on top of a poultry laying mesh (a nutrient source) and topped with (between) an added layer of particulate (dry) mixed organic wastes, as the Applicant defines in paragraph [0037], a dry nutrient source indicates a nutrient source to which no additional liquid has been added after formulation of the nutrient source; page 49, second paragraph) with a cover that allows air to pass into and out of the container (the container is covered with a saffron cloth (allows air to pass into and out); page 49, second paragraph; page 50, second paragraph).
Brits’ second embodiment does not teach wherein the nutrient source is a fermented nutrient source.
Another embodiment of Brits (first embodiment) teaches wherein a nutrient source is a fermented nutrient source (a layer of fermented organic waste as a feed material (nutrient source) is added to a container (bottom); page 50, second paragraph). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the nutrient source in the method of Brits’ second embodiment to be a fermented nutrient source as taught by Brits’ first embodiment in order to provide a supplementary feed that can be stored with reduced chance of spoilage.
For claim 24, Brits teaches wherein the black soldier fly larvae are stored i) for between about 2 weeks and about 5 months (the container having the Hermetia illucens larvae is maintained for 21 days (3 weeks); page 113, second paragraph); ii) for between about 4 weeks and about 6 weeks; or iii) at about 27°C (the container was kept at 26-30 degrees C; page 113, fourth paragraph).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 107114328 describes culture material fermentation in black soldier fly cultivation.
Courtright (US 2014/0020630) teaches a method of black soldier fly breeding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643